Name: 84/132/EEC: Council Decision of 1 March 1984 on the conclusion of the Protocol concerning Mediterranean specially protected areas
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  culture and religion;  cooperation policy
 Date Published: 1984-03-10

 10.3.1984 EN FR Official Journal of the European Communities L 68/36 COUNCIL DECISION of 1 March 1984 on the conclusion of the Protocol concerning Mediterranean specially protected areas (84/132/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the action programmes of the European Communities on the environment (2) stress the need to protect and to purify the sea, in order for it to continue to play its part in the preservation and development of species, and to maintain the vital ecological balance; Whereas the second action programme of the European Communities on the environment underlines the urgent need for international solutions to the problem of the development and ecological management of coastal regions; Whereas the third action programme of the European Communities on the environment (3), of which the Council and the representatives of the Governments of the Member States approved the main principles on 7 February 1983, makes particular reference to the need for a rational policy for the protection and management of natural resources; Whereas cooperation with the developing countries, and in particular with the Community's Mediterranean partners, for the purposes of protecting the environment is one of the objectives of the second action programme of the European Communities on the environment; Whereas Article 4 of the Convention on the protection of the Mediterranean Sea against pollution, approved by the Community by Decision 77/585/EEC (4), empowers the contracting parties to adopt Additional Protocols prescribing measures, procedures and standards for the implementation of the said Convention; whereas, pursuant to this Article, the Mediterranean States represented at a conference of plenipotentiaries held in Geneva on 2 and 3 April 1982 signed a Protocol concerning Mediterranean specially protected areas; Whereas the Community has also approved, by Decision 75/585/EEC, the Protocol for the prevention of pollution of the Mediterranean Sea by dumping from ships and aircraft, and, by Decision 81/420/EEC (5), the Protocol concerning cooperation in combating pollution of the Mediterranean Sea by oil and other harmful substances in cases of emergency and, by Decision 83/101/EEC (6), the Protocol concerning the protection of the Mediterranean Sea from land-based sources of pollution; Whereas the Protocol concerning Mediterranean specially protected areas provides for the possible adoption of measures concerning trade, imports and exports of the fauna and flora protected by it and could, therefore, affect the common commercial policy and the free movement of goods between Member States; Whereas some provisions of the said Protocol could affect Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (7), Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (8), Council Directive 79/923/EEC of 30 October 1979 on the quality required of shellfish waters (9) and Council Regulation (EEC) No 348/81 of 20 January 1981 on common rules for imports of cetacean products (10); Whereas the said Protocol sets out to safeguard the common natural resources of the region, to preserve the diversity of the indigenous species and to protect certain natural habitats by setting up a number of specially protected areas; Whereas most of the signatories to the Convention on the protection of the Mediterranean Sea against pollution and to the annexed Protocols enjoy, within the framework of the Community's overall approach to the Mediterranean, a special relationship with the Community, particularly as regards cooperation; whereas the Protocol concerning Mediterranean specially protected areas lays down detailed rules for such cooperation in the sectors which it covers; Whereas the Community signed the said Protocol on 30 March 1983; Whereas the Community will participate in the implementation of the said Protocol by exercising its competence as resulting from the existing common rules as well as those acquired as a result of future acts adopted by the Council, and by using the results of Community actions (research  exchange of information) in the fields concerned; Whereas it appears necessary that the Community should approve the said Protocol in order to attain, in the course of the operation of the common market, one of the objectives set by the Community in the field of the protection of the environment and of the quality of life; whereas, since the Treaty does not provide the specific powers of action required for adopting this Decision, recourse should be had to Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 The Protocol concerning Mediterranean specially protected areas is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall deposit the acts as provided for in Article 18 of the Protocol referred to in Article 1. Done at Brussels, 1 March 1984. For the Council The President H. BOUCHARDEAU (1) OJ No C 322, 28. 11. 1983, p. 278. (2) OJ No C 112, 20. 12. 1973, p. 1 and OJ No C 139, 13. 6. 1977, p. 1. (3) OJ No C 46, 17. 2. 1983, p. 1. (4) OJ No L 240, 19. 9. 1977, p. 1. (5) OJ No L 162, 19. 6. 1981, p. 4. (6) OJ No L 67, 12. 3. 1983, p. 1. (7) OJ No L 129, 18. 5. 1973, p. 23. (8) OJ No L 103, 25. 4. 1979, p. 1. (9) OJ No L 281, 10. 11. 1979, p. 47. (10) OJ No L 39, 12. 2. 1981, p. 1. PROTOCOL concerning Mediterranean specially protected areas THE CONTRACTING PARTIES TO THIS PROTOCOL, BEING PARTIES TO THE CONVENTION for the protection of the Mediterranean Sea against pollution, adopted at Barcelona on 16 February 1976, CONSCIOUS of the danger threatening the environment of the Mediterranean Sea area as a whole, in view of the increasing human activities in the region, TAKING INTO ACCOUNT the special hydrographic and ecological characteristics of the Mediterranean Sea area, STRESSING the importance of protecting and, as appropriate, improving the state of the natural resources and natural sites of the Mediterranean Sea, as well as of their cultural heritage in the region, among other means by the establishment of specially protected areas including marine areas and their environment, DESIROUS of establishing close cooperation among themselves in order to achieve that objective, HAVE AGREED AS FOLLOWS: Article 1 1. The Contracting Parties to this Protocol (hereinafter referred to as the Parties) shall take all appropriate measures with a view to protecting those marine areas which are important for the safeguard of the natural resources and natural sites of the Mediterranean Sea area, as well as for the safeguard of their cultural heritage in the region. 2. Nothing in this Protocol shall prejudice the codification and development of the law of the sea by the United Nations Conference on the Law of the Sea convened pursuant to resolution 2750 C (XXV) of the General Assembly of the United Nations, nor the present or future claims and legal views of any State concerning the law of the sea and the nature and extent of coastal and flag State jurisdiction. Article 2 For the purposes of the designation of specially protected areas (hereinafter referred to as protected areas), the area to which this Protocol applies shall be the Mediterranean Sea area as defined in Article 1 of the Convention for the protection of the Mediterranean Sea against pollution (hereinafter referred to as the Convention); it being understood that, for the purposes of the present Protocol, it shall be limited to the territorial waters of the Parties and may include waters on the landward side of the baseline from which the breadth of the territorial sea is measured and extending, in the case of watercourses, up to the freshwater limit. It may also include wetlands or coastal areas designated by each of the Parties Article 3 1. The Parties shall, to the extent possible, establish protected areas and shall endeavour to undertake the action necessary in order to protect those areas and, as appropriate, restore them, as rapidly as possible. 2. Such areas shall be established in order to safeguard in particular: (a)  sites of biological and ecological value,  the genetic diversity, as well as satisfactory population levels, of species, and their breeding grounds and habitats,  representative types of ecosystems, as well as ecological processes; (b) sites of particular importance because of their scientific, aesthetic, historical, archaeological, cultural or educational interest. Article 4 The Parties to this Protocol shall, at their first meeting, formulate and adopt, if necessary in cooperation with the competent international organizations, common guidelines and, if needed, standards or criteria dealing in particular with: (a) the selection of protected areas; (b) the establishment of protected areas; (c) the management of protected areas; (d) the notification of information on protected areas. Article 5 The Parties may strengthen the protection of a protected area by establishing, within the area to which this Protocol applies, one or more buffer areas in which activities are less severely restricted while remaining compatible with the purposes of the protected area. Article 6 1. If a Party intends to establish a protected area contiguous to the frontier or to the limits of the zone of national jurisdiction of another Party, the competent authorities of the two Parties shall endeavour to consult each other with a view to reaching agreement on the measures to be taken and shall, among other things, examine the possibility of the establishment by the other Party of a corresponding protected area or the adoption by it of any other appropriate measure. 2. If a Party intends to establish a protected area contiguous to the frontier or to the limits of the zone of national jurisdiction of a State which is not a party to this Protocol, the Party shall endeavour to work together with the competent authorities of that State with a view to holding the consultations referred to in paragraph 1. 3. If contiguous protected areas are established by two Parties, or by one Party and by a State which is not a party to this Protocol, special agreements may provide for the means whereby the consultation or the collaboration contemplated in paragraphs 1 and 2 respectively may take place. 4. If a State which is not a party to this Protocol intends to establish a protected area continguous to the frontier or to the limits of the zone of national jurisdiction of a Party to this Protocol, the latter shall endeavour to work together with that State with a view to holding consultations, and possibly concluding a special agreement as referred to in paragraph 3. Article 7 The Parties, having regard to the objectives pursued and taking into account the characteristics of each protected area, shall, in conformity with the rules of international law, progressively take the measures required, which may include: (a) the organization of a planning and management system; (b) the prohibition of the dumping or discharge of wastes or other matter which may impair the protected area; (c) the regulation of the passage of ships and any stopping or anchoring; (d) the regulation of fishing and hunting and of the capture of animals and harvesting of plants; (e) the prohibition of the destruction of plant life or animals and of the introduction of exotic species; (f) the regulation of any act likely to harm or disturb the fauna or flora, including the introduction of indigenous zoological or botanical species; (g) the regulation of any activity involving the exploration or exploitation of the sea-bed or its subsoil or a modification of the sea-bed profile; (h) the regulation of any activity involving a modification of the profile of the soil or the exploitation of the subsoil of the land part of a marine protected area; (i) the regulation of any archaeological activity and of the removal of any object which may be considered as an archaeological object; (j) the regulation of trade in and import and export of animals, parts of animals, plants, parts of plants and archaeological objects which originate in protected areas and are subject to measures of protection; (k) any other measure aimed at safeguarding ecological and biological processes in protected areas. Article 8 1. The Parties shall give appropriate publicity to the establishment of protected areas, as well as of the areas provided for in Article 5, and to their markings and the regulations applying thereto. 2. The information referred to in paragraph 1 shall be notified to the Organization designated in Article 13 of the Convention (hereinafter referred to as the Organization) which shall compile and keep up to date a directory of protected areas in the area to which this Protocol applies. The Parties shall supply the Organization with all the information necessary for that purpose. Article 9 1. The Parties shall, in promulgating protective measures, take into account the traditional activities of their local populations. To the fullest extent possible, no exemption which is allowed for this reason shall be such as: (a) to endanger either the maintenance of ecosystems protected under the terms of the present Protocol or the biological processes contributing to the maintenance of those ecosystems; (b) to cause either the extinction of or any substantial reduction in, the number of individuals making up the species or animal and plant populations within the protected ecosystems, or any ecologically connected species or populations, particularly migratory species and rare, endangered or endemic species. 2. Parties which allow exemptions with regard to protective measures or do not apply such measures strictly shall inform the Organization accordingly. Article 10 The Parties shall encourage and develop scientific and technical research on their protected areas and on the ecosystems and archaeological heritage of those areas. Article 11 The Parties shall endeavour to inform the public as widely as possible of the significance and interest of the protected areas and of the scientific knowledge which may be gained from them from the point of view of both nature conservation and archaeology. Such information should have an appropriate place in education programmes concerning the environment and history. The Parties should also endeavour to promote the participation of their public and their nature conservation organizations in appropriate measures which are necessary for the protection of the areas concerned. Article 12 The Parties shall, to the extent possible, establish a cooperation programme to coordinate the establishment, planning, management and conservation of protected areas, with a view to creating a network of protected areas in the Mediterranean region, taking fully into account existing networks, especially that of biosphere reserves of Unesco. There shall be regular exchanges of information concerning the characteristics of the protected areas, the experiences acquired and the problems encountered. Article 13 The Parties shall, in accordance with the procedures set forth in Article 14, exchange scientific and technical information concerning current or planned research and the results expected. They shall, to the fullest extent possible, coordinate their research. They shall, moreover, endeavour to define jointly or to standardize the scientific methods to be applied in the selection, management and monitoring of protected areas. Article 14 1. In applying the principles of cooperation set forth in Articles 12 and 13, the Parties shall forward to the Organization: (a) comparable information for monitoring the biological development of the Mediterranean environment; (b) reports, publications and information of a scientific, administrative and legal nature, in particular:  on the measures taken by the Parties in pursuance of this Protocol for the protection of the protected areas,  on the species present in the protected areas,  on any threats to those areas, especially those which may come from sources of pollution outside their control. 2. The Parties shall designate persons responsible for protected areas. Those persons shall meet at least once every two years to discuss matters of joint interest and especially to propose recommendations concerning scientific, administrative and legal information as well as the standardization and processing of data. Article 15 1. The Parties shall, directly or with the assistance of competent regional or other international organizations or bilaterally, cooperate, on the entry into force of this Protocol, in formulating and implementing programmes of mutual assistance and of assistance to those developing countries which express a need for it in the selection, establishment and management of protected areas. 2. The programmes contemplated in paragraph 1 should relate, in particular, to the training of scientific and technical personnel, scientific research, and the acquisition, utilization and production by those countries of appropriate equipment on advantageous terms to be agreed among the Parties concerned. Article 16 Changes in the delimitation or legal status of a protected area or the suppression of all or part of such an area may not take place except under a similar procedure to that followed for its establishment. Article 17 1. The ordinary meetings of the Parties to this Protocol shall be held in conjunction with the ordinary meetings of the Contracting Parties to the Convention held pursuant to Article 14 of the Convention. The Parties may also hold extraordinary meetings in conformity with that Article. 2. It shall be the function of the meetings of the Parties to this Protocol, in particular: (a) to keep under review the implementation of this Protocol; (b) to consider the efficacy of the measures adopted, having regard in particular to the area to which the Protocol applies, and to examine the need for other measures, in particular in the form of annexes, or for envisaging, if necessary, an alteration to that area, in conformity with the provisions of Article 16 of the Convention; (c) to adopt, review and amend as required any Annex to this Protocol; (d) to monitor the establishment and development of the network of protected areas provided by Article 12, and to adopt guidelines to facilitate the establishment and development of that system and to increase cooperation among the Parties; (e) to consider the recommendations made by the meetings of the persons responsible for the protected areas, as provided by Article 14 (2); (f) to consider reports transmitted by the Parties to the Organization under Article 20 of the Convention and any other information which the Parties may transmit to the Organization or to the meeting of the Parties. Article 18 1. The provisions of the Convention relating to any protocol shall apply with respect to this Protocol. 2. The rules of procedure and the financial rules adopted pursuant to Article 18 (2) of the Convention shall apply with respect to this Protocol, unless the Parties to this Protocol agree otherwise. 3. This Protocol shall be open for signature, at Geneva on 3 and 4 April 1982, and at Madrid from 5 April 1982 to 2 April 1983 by any Contracting Party to the Convention and any State invited to the Conference of plenipotentiaries on the Protocol concerning Mediterranean specially protected areas, held at Geneva on 2 and 3 April 1982. It shall also be open for signature from 5 April 1982 to 2 April 1983 by any regional economic grouping of which at least one member is a coastal State of the Mediterranean Sea area and which exercises competence in fields covered by this Protocol. 4. This Protocol shall be subject to ratification, acceptance or approval. Instruments of ratification, acceptance or approval shall be deposited with the Government of Spain, which will assume the functions of depositary. 5. As from 3 April 1983, this Protocol shall be open for accession by the Contracting Parties to the Convention and by any State or grouping referred to in paragraph 3. 6. This Protocol shall enter into force on the 30th day following the deposit of at least six instruments of ratification, acceptance or approval of, or accession to, the Protocol. In witness whereof, the undersigned, being duly authorized, have signed this Protocol. Done at Geneva on this third day of April one thousand nine hundred and eighty two in a single copy in the Arabic, English, French and Spanish languages, the four texts being equally authoritative. PROTOCOLE relatif aux aires spÃ ©cialement protÃ ©gÃ ©es de la MÃ ©diterranÃ ©e LES PARTIES CONTRACTANTES AU PRÃ SENT PROTOCOLE, Ã TANT PARTIES Ã la convention pour la protection de la mer MÃ ©diterranÃ ©e contre la pollution, adoptÃ ©e Ã Barcelone le 16 fÃ ©vrier 1976, CONSCIENTES du danger qui menace l'environnement de la zone de la mer MÃ ©diterranÃ ©e dans son ensemble, eu Ã ©gard au dÃ ©veloppement des activitÃ ©s humaines dans la rÃ ©gion, TENANT COMPTE des caractÃ ©ristiques hydrographiques et Ã ©cologiques particuliÃ ¨res Ã la zone de la mer MÃ ©diterranÃ ©e, SOULIGNANT qu'il importe de protÃ ©ger et, le cas Ã ©chÃ ©ant, d'amÃ ©liorer l'Ã ©tat des ressources naturelles et des sites naturels de la mer MÃ ©diterranÃ ©e, ainsi que l'Ã ©tat de leur patrimoine culturel dans la rÃ ©gion, entre autres par la crÃ ©ation d'aires spÃ ©cialement protÃ ©gÃ ©es comprenant des aires marines et leur environnement, DÃ SIREUSES d'Ã ©tablir une Ã ©troite collaboration entre elles en vue de la rÃ ©alisation de cet objectif, SONT CONVENUES DE CE QUI SUIT: Article premier 1. Les parties contractantes au prÃ ©sent protocole (ci-aprÃ ¨s dÃ ©nommÃ ©es « parties ») prennent toutes les mesures appropriÃ ©es en vue de protÃ ©ger les aires marines importantes pour la sauvegarde des ressources naturelles et des sites naturels de la zone de la mer MÃ ©diterranÃ ©e, ainsi que pour la sauvegarde de leur patrimoine culturel dans la rÃ ©gion. 2. Aucune disposition du prÃ ©sent protocole ne peut porter atteinte Ã la codification et Ã l'Ã ©laboration du droit de la mer par la ConfÃ ©rence des Nations unies sur le droit de la mer convoquÃ ©e en vertu de la rÃ ©solution 2750 C (XXV) de l'AssemblÃ ©e gÃ ©nÃ ©rale des Nations unies, ni aux revendications ou positions juridiques prÃ ©sentes ou futures de tout Ã tat touchant le droit de la mer et la nature et l'Ã ©tendue de la juridiction de l'Ã tat riverain et de l'Ã tat du pavillon. Article 2 Aux fins de la dÃ ©signation d'aires spÃ ©cialement protÃ ©gÃ ©es (ci-aprÃ ¨s dÃ ©nommÃ ©es « aires protÃ ©gÃ ©es »), la zone d'application du prÃ ©sent protocole est la zone de la mer MÃ ©diterranÃ ©e dÃ ©limitÃ ©e a l'article 1er de la convention pour la protection de la mer MÃ ©diterranÃ ©e contre la pollution (ci-aprÃ ¨s dÃ ©nommÃ ©e « convention »), Ã ©tant entendu que, pour les besoins du prÃ ©sent protocole, elle est limitÃ ©e aux eaux territoriales des parties et peut comprendre les eaux qui sont situÃ ©es en deÃ §Ã de la ligne de base Ã partir de laquelle est mesurÃ ©e la largeur de la mer territoriale et qui s'Ã ©tendent, dans le cas des cours d'eau, jusqu'Ã la limite des eaux douces. Elle peut en outre comprendre des zones humides ou des zones cÃ ´tiÃ ¨res dÃ ©signÃ ©es par chacune des parties. Article 3 1. Les parties crÃ ©ent, dans la mesure du possible, des aires protÃ ©gÃ ©es et elles s'efforcent de mener les actions nÃ ©cessaires pour en assurer la protection et, le cas Ã ©chÃ ©ant, la restauration, dans les plus brefs dÃ ©lais. 2. Ces aires sont crÃ ©Ã ©es dans le but de sauvegarder en particulier: a)  des sites prÃ ©sentant une valeur biologique et Ã ©cologique,  la diversitÃ © gÃ ©nÃ ©tique des espÃ ¨ces ainsi que des niveaux satisfaisants pour leur population, leurs zones de reproduction et leurs habitats,  des types reprÃ ©sentatifs d'Ã ©cosystÃ ¨mes et les processus Ã ©cologiques; b) des sites prÃ ©sentant une importance particuliÃ ¨re en raison de leur intÃ ©rÃ ªt scientifique, esthÃ ©tique, historique, archÃ ©ologique, culturel ou Ã ©ducatif. Article 4 Les parties au prÃ ©sent protocole Ã ©laborent et adoptent lors de leur premiÃ ¨re rÃ ©union, en collaboration si nÃ ©cessaire avec les organisations internationales compÃ ©tentes, des lignes directrices et, en tant que de besoin, des normes ou critÃ ¨res communs concernant notamment: a) le choix d'aires protÃ ©gÃ ©es; b) la crÃ ©ation d'aires protÃ ©gÃ ©es; c) la gestion des aires protÃ ©gÃ ©es; d) la notification de renseignements sur les aires protÃ ©gÃ ©es. Article 5 Les parties peuvent renforcer la protection d'une aire protÃ ©gÃ ©e en crÃ ©ant, dans la zone d'application du prÃ ©sent protocole, une ou des aires tampons dans lesquelles les restrictions aux activitÃ ©s, tout en demeurant compatibles avec les finalitÃ ©s assignÃ ©es Ã l'aire considÃ ©rÃ ©e, sont moins strictes. Article 6 1. Au cas oÃ ¹ une partie se propose de crÃ ©er une aire protÃ ©gÃ ©e contiguÃ « Ã la frontiÃ ¨re ou aux limites de la zone de juridiction nationale d'une autre partie, les autoritÃ ©s compÃ ©tentes des deux parties s'efforcent de se consulter afin de parvenir Ã un accord sur les mesures Ã prendre et, entre autres, examinent la possibilitÃ © pour l'autre partie de crÃ ©er une aire protÃ ©gÃ ©e correspondante ou d'adopter toute autre mesure appropriÃ ©e. 2. Au cas oÃ ¹ une partie se propose de crÃ ©er une aire protÃ ©gÃ ©e contiguÃ « Ã la frontiÃ ¨re ou aux limites de la zone de juridiction nationale d'un Ã tat qui n'est pas partie au prÃ ©sent protocole, la partie s'efforce de se concerter avec les autoritÃ ©s compÃ ©tentes de cet Ã tat en vue de procÃ ©der aux consultations prÃ ©vues au paragraphe 1. 3. Au cas oÃ ¹ des aires protÃ ©gÃ ©es contiguÃ «s sont crÃ ©Ã ©es par deux parties ou par une partie et un Ã tat qui n'est pas partie au prÃ ©sent protocole, des accords spÃ ©ciaux peuvent prÃ ©voir les modalitÃ ©s de la consultation ou de la concertation respectivement visÃ ©es aux paragraphes 1 et 2. 4. Au cas oÃ ¹ un Ã tat non partie au prÃ ©sent protocole se propose de crÃ ©er une aire protÃ ©gÃ ©e contiguÃ « Ã la frontiÃ ¨re ou aux limites de la juridiction nationale d'une partie au prÃ ©sent protocole, cette derniÃ ¨re s'efforce de se concerter avec ledit Ã tat pour procÃ ©der Ã des consultations et, Ã ©ventuellement, conclure un accord tel que prÃ ©vu au paragraphe 3. Article 7 Les parties, eu Ã ©gard aux objectifs recherchÃ ©s et en tenant compte des caractÃ ©ristiques de chaque aire protÃ ©gÃ ©e, prennent progressivement, en conformitÃ © avec les rÃ ¨gles du droit international, les mesures requises, qui peuvent Ã ªtre entre autres: a) l'organisation d'un systÃ ¨me de planification et de gestion; b) l'interdiction de rejeter ou de dÃ ©verser des dÃ ©chets ou autres matiÃ ¨res susceptibles de porter atteinte Ã l'aire protÃ ©gÃ ©e; c) la rÃ ©glementation du passage des navires et de tout arrÃ ªt ou mouillage; d) la rÃ ©glementation de la pÃ ªche, de la chasse, de la capture d'animaux et de la rÃ ©colte de vÃ ©gÃ ©taux; e) l'interdiction de la destruction de vÃ ©gÃ ©taux ou d'animaux et de l'introduction d'espÃ ¨ces exotiques; f) la rÃ ©glementation de tout acte de nature Ã nuire Ã la faune ou Ã la flore ou Ã les perturber, y compris l'introduction d'espÃ ¨ces zoologiques ou botaniques autochtones; g) la rÃ ©glementation de toute activitÃ © impliquant l'exploration ou l'exploitation du fond de la mer ou de son sous-sol ou une modification de la configuration du fond de la mer; h) la rÃ ©glementation de toute activitÃ © impliquant une modification de la configuration du sol ou l'exploitation du sous-sol de la partie terrestre d'une aire marine protÃ ©gÃ ©e; i) la rÃ ©glementation de toute activitÃ © archÃ ©ologique et de l'enlÃ ¨vement de tout objet pouvant Ã ªtre considÃ ©rÃ © comme un bien archÃ ©ologique; j) la rÃ ©glementation du commerce, de l'importation et de l'exportation d'animaux ou de parties d'animaux, de vÃ ©gÃ ©taux ou de parties de vÃ ©gÃ ©taux et d'objets archÃ ©ologiques provenant des aires protÃ ©gÃ ©es et soumis Ã des mesures de protection; k) toute autre mesure visant Ã sauvegarder les processus Ã ©cologiques et biologiques dans les aires protÃ ©gÃ ©es. Article 8 1. Les parties donnent une publicitÃ © appropriÃ ©e Ã la crÃ ©ation des aires protÃ ©gÃ ©es ainsi qu'Ã celle des aires prÃ ©vues Ã l'article 5, Ã leur signalisation et aux rÃ ©glementations qui s'y appliquent. 2. Les renseignements visÃ ©s au paragraphe 1 sont notifiÃ ©s Ã l'organisation dÃ ©signÃ ©e Ã l'article 13 de la convention (ci-aprÃ ¨s dÃ ©nommÃ ©e « organisation »), qui constitue et tient Ã jour un rÃ ©pertoire des aires protÃ ©gÃ ©es dans la zone d'application du prÃ ©sent protocole. Ã cette fin, les parties fournissent tous renseignements utiles Ã l'organisation. Article 9 1. Les parties prennent en considÃ ©ration, dans les mesures de protection qu'elles Ã ©dictent, les activitÃ ©s traditionnelles de leurs populations locales. Dans toute la mesure du possible, les dÃ ©rogations accordÃ ©es de ce fait ne doivent Ã ªtre de nature: a) Ã compromettre ni le maintien des Ã ©cosystÃ ¨mes protÃ ©gÃ ©s en vertu du prÃ ©sent protocole, ni les processus biologiques participant au maintien de ces Ã ©cosystÃ ¨mes; b) Ã provoquer ni l'extinction ni une diminution substantielle des effectifs des espÃ ¨ces ou populations animales et vÃ ©gÃ ©tales incluses dans les Ã ©cosystÃ ¨mes protÃ ©gÃ ©s ou de celles qui leur sont Ã ©cologiquement liÃ ©es, en particulier les espÃ ¨ces migratrices et les espÃ ¨ces rares, menacÃ ©es ou endÃ ©miques. 2. Les parties qui accordent des dÃ ©rogations aux mesures de protection ou qui ne les appliquent pas strictement en informent l'organisation. Article 10 Les parties encouragent et intensifient les activitÃ ©s de recherche scientifique et technique relatives Ã leurs aires protÃ ©gÃ ©es ainsi qu'aux Ã ©cosystÃ ¨mes et au patrimoine archÃ ©ologique de ces aires. Article 11 Les parties s'efforcent d'informer le public, aussi largement que possible, de la valeur et de l'intÃ ©rÃ ªt des aires protÃ ©gÃ ©es et des enseignements scientifiques qu'elles permettent de recueillir aussi bien du point de vue de la conservation de la nature que du point de vue archÃ ©ologique. Cette information devrait trouver une place appropriÃ ©e dans les programmes d'enseignement concernant l'environnement et l'histoire. Les parties devraient aussi s'efforcer de faire en sorte que le public et les organisations de protection de la nature des parties concernÃ ©es participent aux mesures appropriÃ ©es nÃ ©cessaires pour protÃ ©ger les aires concernÃ ©es. Article 12 Les parties Ã ©tablissent, dans la mesure du possible, un programme de coopÃ ©ration afin de coordonner la crÃ ©ation, la planification, la gestion et la conservation des aires protÃ ©gÃ ©es, en vue de constituer un rÃ ©seau d'aires protÃ ©gÃ ©es dans la rÃ ©gion de la mer MÃ ©diterranÃ ©e, tout en prenant pleinement en considÃ ©ration les rÃ ©seaux existants, notamment celui des rÃ ©serves de la biosphÃ ¨re de l'UNESCO. Les caractÃ ©ristiques des aires protÃ ©gÃ ©es, l'expÃ ©rience acquise et les problÃ ¨mes constatÃ ©s font l'objet d'Ã ©changes rÃ ©guliers d'information. Article 13 Les parties Ã ©changent, conformÃ ©ment aux procÃ ©dures dÃ ©finies Ã l'article 14, des renseignements scientifiques et techniques sur les recherches en cours ou envisagÃ ©es et sur les rÃ ©sultats escomptÃ ©s. Elles coordonnent, dans toute la mesure du possible, leurs recherches. Elles s'efforcent, en outre, de dÃ ©finir en commun ou de normaliser les mÃ ©thodes scientifiques Ã appliquer dans le choix, la gestion et la surveillance des aires protÃ ©gÃ ©es. Article 14 1. Dans la mise en Ã uvre des principes de coopÃ ©ration dÃ ©finis aux articles 12 et 13, les parties adressent Ã l'organisation: a) des donnÃ ©es comparables permettant de suivre l'Ã ©volution biologique du milieu mÃ ©diterranÃ ©en; b) des rapports, publications et informations scientifiques, administratifs et juridiques, notamment:  sur les mesures prises par les parties, conformÃ ©ment au protocole, pour assurer la protection des aires protÃ ©gÃ ©es,  sur les espÃ ¨ces prÃ ©sentes dans les aires protÃ ©gÃ ©es,  sur les dangers Ã ©ventuels menaÃ §ant ces aires, susceptibles, en particulier, de provenir de sources de pollution qui Ã ©chappent Ã leur contrÃ ´le. 2. Les parties dÃ ©signent des responsables pour les aires protÃ ©gÃ ©es. Ces responsables se rÃ ©unissent au moins une fois tous les deux ans pour examiner les questions d'intÃ ©rÃ ªt commun, et notamment proposer des recommandations concernant les renseignements scientifiques, administratifs et juridiques ainsi que la normalisation et le traitement des donnÃ ©es. Article 15 1. Les parties, agissant directement ou avec l'aide des organisations rÃ ©gionales ou d'autres organisations internationales qualifiÃ ©es, ou bilatÃ ©ralement, coopÃ ¨rent, dÃ ¨s l'entrÃ ©e en vigueur du prÃ ©sent protocole, pour Ã ©laborer et mettre en Ã uvre des programmes d'assistance mutuelle et d'assistance aux pays en dÃ ©veloppement qui en expriment le besoin, pour le choix, la crÃ ©ation et la gestion d'aires protÃ ©gÃ ©es. 2. Les programmes visÃ ©s au paragraphe 1 devraient porter, en particulier, sur la formation de personnel scientifique et technique, la recherche scientifique et l'acquisition, l'utilisation et la fabrication de matÃ ©riel appropriÃ © par ces pays Ã des conditions avantageuses dont il serait convenu entre les parties concernÃ ©es. Article 16 La modification des dÃ ©limitations d'une aire protÃ ©gÃ ©e ou de son rÃ ©gime juridique, ou la suppression de cette aire en tout ou en partie ne peuvent Ã ªtre dÃ ©cidÃ ©es qu'en application d'une procÃ ©dure similaire Ã celle observÃ ©e pour sa crÃ ©ation. Article 17 1. Les rÃ ©unions ordinaires des parties au prÃ ©sent protocole se tiennent lors de rÃ ©unions ordinaires des parties contractantes Ã la convention organisÃ ©es en vertu de l'article 14 de ladite convention. Les parties peuvent aussi tenir des rÃ ©unions extraordinaires conformÃ ©ment audit article 14. 2. Les rÃ ©unions des parties au prÃ ©sent protocole ont notamment pour objet: a) de veiller Ã l'application du prÃ ©sent protocole; b) d'examiner l'efficacitÃ © des mesures adoptÃ ©es, eu Ã ©gard, notamment, Ã la zone d'application dudit protocole, ainsi que l'opportunitÃ © de prendre d'autres dispositions, en particulier sous forme d'annexes ou d'envisager, si nÃ ©cessaire, une modification de ladite zone, conformÃ ©ment aux dispositions de l'article 16 de la convention; c) d'adopter, de rÃ ©viser et d'amender, le cas Ã ©chÃ ©ant, toute annexe au prÃ ©sent protocole; d) de veiller Ã la constitution et au dÃ ©veloppement du rÃ ©seau d'aires protÃ ©gÃ ©es visÃ © Ã l'article 12 et d'adopter des lignes directrices en vue de faciliter la constitution et le dÃ ©veloppement de ce rÃ ©seau et d'intensifier la coopÃ ©ration entre les parties; e) d'examiner les recommandations formulÃ ©es par les rÃ ©unions des responsables des aires protÃ ©gÃ ©es, conformÃ ©ment Ã l'article 14 paragraphe 2; f) d'examiner les rapports adressÃ ©s par les parties Ã l'organisation en application de l'article 20 de la convention, ainsi que toute autre information que les parties pourraient adresser Ã l'organisation ou Ã la rÃ ©union des parties. Article 18 1. Les dispositions de la convention se rapportant Ã tout protocole s'appliquent Ã l'Ã ©gard du prÃ ©sent protocole. 2. Le rÃ ¨glement intÃ ©rieur et les rÃ ¨gles financiÃ ¨res adoptÃ ©s conformÃ ©ment Ã l'article 18 paragraphe 2 de la convention s'appliquent Ã l'Ã ©gard du prÃ ©sent protocole, Ã moins que les parties au prÃ ©sent protocole n'en conviennent autrement. 3. Le prÃ ©sent protocole est ouvert Ã GenÃ ¨ve les 3 et 4 avril 1982 et Ã Madrid, du 5 avril 1982 au 2 avril 1983, Ã la signature des parties contractantes Ã la convention et des Ã tats invitÃ ©s Ã la confÃ ©rence de plÃ ©nipotentiaires sur le protocole relatif aux aires spÃ ©cialement protÃ ©gÃ ©es de la MÃ ©diterranÃ ©e, tenue Ã GenÃ ¨ve les 2 et 3 avril 1982. Il est Ã ©galement ouvert, du 5 avril 1982 au 2 avril 1983, Ã la signature de tout groupement Ã ©conomique rÃ ©gional dont l'un au moins des membres est un Ã tat cÃ ´tier de la zone de la mer MÃ ©diterranÃ ©e et qui exerce des compÃ ©tences dans des domaines couverts par le prÃ ©sent protocole. 4. Le prÃ ©sent protocole sera soumis Ã ratification, acceptation ou approbation. Les instruments de ratification, d'acceptation ou d'approbation seront dÃ ©posÃ ©s auprÃ ¨s du gouvernement de l'Espagne, qui assumera les fonctions de dÃ ©positaire. 5. Ã partir du 3 avril 1983, le prÃ ©sent protocole est ouvert Ã l'adhÃ ©sion des parties contractantes Ã la convention et de tout Ã tat ou groupement visÃ © au paragraphe 3. 6. Le prÃ ©sent protocole entrera en vigueur le trentiÃ ¨me jour Ã compter de la date du dÃ ©pÃ ´t d'au moins six instruments de ratification, d'acceptation ou d'approbation du protocole ou d'adhÃ ©sion Ã celui-ci. En foi de quoi, les soussignÃ ©s, dÃ »ment autorisÃ ©s, ont signÃ © le prÃ ©sent protocole. Fait Ã GenÃ ¨ve, le trois avril mil neuf cent quatre-vingt-deux, en un seul exemplaire en langues anglaise, arabe, espagnole et franÃ §aise, les quatre textes faisant Ã ©galement foi.